DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group III corresponding to claims 1-6, 8-11, 14, 17 and 19-22, in the reply filed on 6/29/2022 is acknowledged. 
Claims 1, 6 and 19 are allowable. Claims 7, 12, 13, 15, 16 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP §821.04(a), the restriction requirement between invention species, as set forth in the Office action mailed on 5/6/2022, is hereby withdrawn and claims 7, 12, 13, 15, 16 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 23-33 remain withdrawn.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/21/2022 and 8/4/2021 were considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Yie on 7/27/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1) Please amend claim 1 as follows:
--a directional control valve coupled to the transmission member and disposed within the main body chamber[[,]]; wherein:
the at least one vent in the main body includes a first vent and a second vent in the main body;
the directional control valve comprises a plurality of vents for selective communication with the first vent and the second vent in the main body; and
the directional control valve is moveable between:--
2) Cancel claims 23-33.
END OF AMENDMENT

Allowable Subject Matter
Claims 1-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for the directional control valve vents in selective communication between the first and second vents of the main body.
Claim 6, is allowable for the directional control valve vents in selective communication between the first and second vents of the main body and the inlet and outlet of the pump cover.
Claim 19 is allowed for the rotating directional control valve with first and second vents in selective communication with the inlet and outlet of the pump cover.
Claims 2-5, 7-18 and 20-22 are allowed for their dependency from claims 1, 6 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        


/J. Todd Newton/Primary Examiner, Art Unit 3745